—In a claim to recover damages for personal injuries, the claimants appeal from a judgment of the Court of Claims (Bell, J.), dated February 25, 1992, which, after a nonjury trial on the issue of liability only, dismissed the claim.Ordered that the judgment is affirmed, with costs."It is well established that the State is not an insurer of the safety of its roads and no liability will attach unless the ascribed negligence of the State in maintaining its roads in a reasonable condition is a proximate cause of the accident” (Andrews v State of New York, 168 AD2d 474, 475; see also, Stanford v State of New York, 167 AD2d 381). Contrary to the claimants’ contention, the photographic evidence does not clearly establish that the centerlines had been obscured. Moreover, the evidence does not support the claimants’ theory that the lack of visible lines produced disorientation and caused the injured claimant to drive his vehicle off the roadway into a utility pole. Accordingly, we agree with the Court of Claims that the claimants failed to meet their burden of establishing that the condition of the roadway was the cause of the accident (see, Andrews v State of New York, supra). Mangano, P. J., Miller, Hart and Florio, JJ., concur.